Citation Nr: 0914458	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.  

2.  Entitlement to a compensable disability rating for end-
stage otitis media.

3.  Entitlement to a compensable disability rating for steam 
burns to the ears, face, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 until 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Nashville, Tennessee.

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for November 2008.  The record 
indicates that the Veteran withdrew his request for a hearing 
in October 2008.  Because he has not requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d).  

The claim for an increased disability rating for the 
Veteran's service-connected tinnitus was also previously on 
appeal.  However, this claim was withdrawn by the Veteran in 
an August 2007 statement.

The issue of entitlement to an increased disability rating 
for steam burns to the ears, face, and neck is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by 
Level IV hearing loss, bilaterally.

2.  The Veteran's end-stage otitis media is shown to be 
nonsuppurative and is manifested by Level IV hearing loss, 
bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  The criteria for a compensable disability rating for end-
stage otitis media have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.86, Diagnostic Code 6201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
September 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

In this case, the Board also finds that the May 2008 letter 
was in compliance with the requirements of Vazquez-Flores.  
Any timing errors in regards to the sending of the letter 
were cured by the subsequent readjudication of the claim with 
a May 2008 Supplemental Statement of the Case.  The May 2008 
letter informed the Veteran of the need to substantiate his 
claim with medical or lay evidence indicating a worsening or 
increase in the severity of his service-connected 
disabilities and the effect that such worsening or increase 
has on the claimant's employment and daily life.  The letter 
also provided the Veteran with the rating criteria for 
determining a higher disability ratings for his disability 
claims.  

Based on the above, the duty to notify has been satisfied and 
for this reason, no further development is required regarding 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran has provided numerous statements and was provided an 
opportunity to set forth his contentions during a hearing 
before a Veterans Law Judge, but cancelled his request.

In addition, he was afforded multiple VA medical 
examinations, most recently in May 2008 for his claimed 
disabilities and which provided specific medical opinions 
pertinent to the issues on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.

Increased disability rating
 
Disability ratings are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Bilateral hearing loss

The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the 20 percent rating previously 
granted him.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing.  When hearing loss is service connected 
in only one ear, the non-service connected ear will be 
assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

The Veteran underwent a VA audiological examination in June 
2004.  The examiner found the Veteran to have moderate to 
moderately-severe conductive hearing loss from 250 Hz to 8000 
Hz bilaterally.  He also had flat tympanograms and absent 
acoustic reflex thresholds bilaterally.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
60
55
60
60
58.75
LEFT
60
60
60
55
58.75

The Veteran's CNC speech recognition scores were 92 percent 
for the right ear and 88 percent for the left ear.  The right 
ear had an average decibel loss of 58.75 and the left ear had 
an average of 58.75.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level II hearing  for the right 
ear and Level III for the left ear.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
warrant a noncompensable disability rating.

However, the provisions of 38 C.F.R. § 4.86, for ratings 
based on exceptional patterns of hearing impairment, are 
applicable in this case because the VA examination did 
demonstrate puretone thresholds at each of the four specified 
frequencies of at least 55 decibels.  Using Table VIA, the 
examination findings correspond to Level IV hearing for each 
ear.  After plotting the hearing loss findings on Table VII, 
the Veteran is found to warrant a 10 percent disability 
rating.

The Veteran underwent another VA audiological examination in 
December 2005.  The Veteran reported difficulty understanding 
speech under all conditions.  The examiner found him to have 
bilateral mixed hearing loss.  The audiological evaluation 
found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
55
65
60
65
61.25
LEFT
60
60
55
55
57.5

The Veteran's CNC speech recognition scores were 80 percent 
for the right ear and 76 percent for the left ear.  The right 
ear had an average decibel loss of 61.25 and the left ear had 
an average of 57.5.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level IV hearing bilaterally.  
After plotting the hearing loss findings on Table VII, the 
Veteran is found to warrant a 10 percent disability rating. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are also 
applicable in this case.  Using Table VIA, the examination 
findings correspond to Level IV hearing for each ear.  After 
plotting the hearing loss findings on Table VII, the Veteran 
is found to warrant a 10 percent disability rating.

The Veteran most recently underwent a VA audiological 
examination in May 2008.  The Veteran reported problems 
communicating on a daily basis, including with use of his 
hearing aids.  He also reported persistent ear infections.  

The audiological evaluation found pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
60
50
50
55
53.75
LEFT
65
60
50
55
57.5

The Veteran's CNC speech recognition scores were 84 percent 
for the right ear and 82 percent for the left ear.  The right 
ear had an average decibel loss of 53.75 and the left ear had 
an average of 57.5.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level II hearing  for the right 
ear and Level IV for the left ear.  After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
warrant a noncompensable disability rating.

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are not 
applicable in this case because the VA examination did not 
demonstrate puretone thresholds at each of the four specified 
frequencies of 55 decibels.  

The record also generally indicates that the Veteran received 
VA outpatient treatment for his hearing loss, but that those 
treatments did not include information necessary for a rating 
evaluation.

The record does not indicate that the Veteran warrants a 
disability rating in excess of 20 percent.  In fact, the 
record indicates that the Veteran's level of hearing loss 
does not meet a 20 percent disability rating, much less 
exceed it.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the Veteran's claim for an increased 
disability rating for bilateral hearing loss, the Board finds 
that such rule is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

End-stage otitis media

The Veteran asserts that his end-stage otitis media is more 
disabling than reflected by the currently assigned disability 
rating.  He has described that his symptoms are not really 
manifested by hearing loss, but rather constant ear 
infections productive of ear discharge that interfere with 
his daily life.

During his December 2005 VA examination, the Veteran reported 
experiencing constant drainage from his ears, as well as pain 
and itching.  The examiner found him to have hearing loss, 
tinnitus, atelectasis, scaring, and likely chronic ear 
disease.  The examiner added that there did not appear to be 
suppuration present, but effusion might have been present.  
There were no aural polyps present.  Interpretation of 
infusion could have been due to scarred tympanic membranes.  

A VA examination report dated May 2008 shows that the 
examiner found no deformity of the auricle, a normal external 
canal, and no aural polyps.  Significant scarring and 
retraction of the tympanic membrane were noted.  No 
complications of ear disease or secondary conditions were 
found.  There was also no evidence of middle or inner ear 
infection, though there was hearing loss.  The Veteran was 
found to have ear infections, but they did not cause 
significant effects on his occupation.  The otitis medial, 
also, did cause problems on his usual daily activities to the 
degree that it was very irritating and uncomfortable.  The 
Veteran also had difficulty communicating with coworkers and 
hearing instructions.  He had moderate difficulty with 
chores, shopping, exercise, and sports.  He had severe 
problems with recreation and travelling.  The examiner noted 
that the Veteran had no active infection at that time, but 
did have recurrent ear infections.  

The Veteran's end-stage ear otitis media is currently 
evaluated under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6201.  Diagnostic Code 6201 indicates that 
nonsuppurative otitis media is to be rated based on hearing 
impairment.  In the present case, the Veteran is already in 
receipt of a separate disability rating for bilateral hearing 
loss.  An additional separate rating for bilateral hearing 
loss, based on his end-stage otitis media, would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit pyramiding 
(evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided).  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Therefore, a separate disability rating for bilateral hearing 
loss for the service-connected end-stage otitis media is not 
appropriate. 

The Board has also considered rating the Veteran's condition 
under other possibly applicable diagnostic code provisions.  
However, there is no evidence that the Veteran has diagnoses 
of chronic suppurative otitis media, and although the Veteran 
has reported of chronic discharge, physical examination was 
negative for any objective manifestations of suppuration.  
There was also no evidence of mastoiditis, cholesteatoma; 
peripheral vestibular disorders; or Meniere's syndrome.  
Therefore, rating the Veteran's disability under Diagnostic 
Codes 6200, 6204, or 6205 would not assist the Veteran in 
obtaining a higher disability rating.  Therefore, the Board 
finds that Diagnostic Code 6101 is the most appropriate code 
for rating his disability.

Although, though the Veteran has reported experiencing 
symptoms, such as dizziness, which he believed were related 
to otitis media, there is no evidence that these symptoms 
were related to service or that his end-stage otitis media 
could be separately rated based on these claimed symptoms.  
While the Veteran is competent to report on his symptoms, he 
lacks the expertise to render a medical opinion with respect 
to providing an etiology as to the dizziness, ear infections, 
and ear pain.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As such, the record does not indicate that the Veteran 
warrants a compensable disability rating for his service-
connected end stage otitis media.  In reaching this decision, 
the Board has considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence is against the 
Veteran's claim for an increased disability rating, the Board 
finds that such rule is not for application.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

Extra-schedular consideration

Finally, the Board finds that disabilities do not warrant 
referral for extra-schedular consideration.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's hearing loss or otitis 
media.  Treatment has been very limited, the Veteran is not 
shown to have been frequently hospitalized due to his hearing 
loss or otitis media, and he continues to work.  Accordingly, 
the claims will not be referred for extraschedular 
consideration


ORDER

A disability rating in excess of 20 percent for bilateral 
hearing loss is denied.

A compensable disability rating for end-stage otitis media is 
denied.


REMAND

The Veteran contends that his service-connected steam burns 
to the ears, face, and neck are productive of a skin 
irritation requiring treatment with Vaseline, as indicated in 
his May 2008 scars examination.  

A VA scars examination report dated in October 2005 shows 
that the examiner found no obvious scars, except in the front 
of the neck.  That scar was small, 0.5 x 0.5 inches in 
diameter.  No scars on the face were obvious, though the skin 
was slightly lighter on the face compared to the body.  There 
was also slight inflammation in the external auditory canal 
of the right ear.  There was no pain on any scar and no 
atrophy or irregularity.  There was also no loss of 
superficial skin over the scar, no keloid formation, and no 
tenderness.  There was no inflammation or edema.  No 
limitation of motion or tenderness was found.  He was 
diagnosed with scars on the ears, face and neck.

A VA scars examination report dated in May 2008 shows that 
the Veteran reported that he did not have scars, but rather a 
skin problem of persistent irritation for 15 to 20 years, 
requiring the use of Vaseline.  

The May 2008 VA examiner found him to have a scar on the 
anterior cervical region of his neck on the left side of the 
cervical region, measuring 3 centimeters.  It was well 
healed, with no particular keloid formation.  It did not 
adhere to underlying tissue and the texture of skin was 
normal.  The scar was stable with no elevation or depression, 
and appeared superficial, with no inflammation, edema, or 
keloid formation.  The color was flesh tone.  There was no 
induration or inflexibility of the skin.  There was no 
limitation of motion caused by the scar.  The Veteran did not 
have any other scars.  The irritation he claimed was not 
present that day, as he reported having used Vaseline that 
morning, making the irritation not visible to the examiner.  
The Veteran was diagnosed with scar of the neck.  

The Veteran has repeatedly claimed, as indicated in his March 
2009 Written Brief Presentation, that he has residuals of his 
in-service burns.  He has essentially contended that when 
symptomatic, the skin irritation is painful and tender.  

Although the most recent examination reports do not show any 
evidence of active skin abnormalities, the Board notes that 
the claimed disorder should be studied during an active phase 
of symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (holding that the frequency and duration of 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the 
Veteran and request information 
concerning whether he has received any 
VA, non-VA, or other medical treatment 
for the claimed skin disorder at issue 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for 
the release of any treatment records 
not currently on file.  The RO/AMC 
should then obtain these records and 
associate them with the claims folder.

2.  The RO/AMC shall schedule the 
Veteran for a VA skin examination to 
determine the current nature, extent, 
and manifestations of his service-
connected residuals of steam burns to 
the ears, face, and neck, during a 
period of flare-up, if possible.  The 
claims file should be made available to 
the examiner prior to examination and 
the examination report should indicate 
if the medical professional reviewed 
the medical records.  All indicated 
tests and studies should be completed 
and should be associated with the 
claims file.  

The examiner should be provided with a 
copy of both the rating criteria for 
Diagnostic Codes 7800 and 7806, and any 
other possibly applicable diagnostic 
code section.  The examiner should be 
requested to describe the current 
nature, extent, and manifestations of 
the Veteran's claimed skin disorder in 
terms consistent with the rating 
criteria.  Even if the Veteran is not 
examined during a period when his skin 
disorder is most disabling, based on 
the record, the examiner should address 
the extent of the areas affected and 
manifestations of the skin disorder, 
during periods of flare-ups, to the 
extent possible.

Regarding any current active condition, 
the medical professional should 
specifically address:

i.  The type of treatment in the last 
12-month period, with specific notation 
of any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the 
duration of the therapy.

ii.  The percent of the entire body 
area or exposed areas covered by any 
active condition. 

iii.  With respect to any associated 
scarring, the examiner should, if 
possible, provide a measurement of the 
length and width of the scars as well 
as the areas of the scars in terms of 
square inches. The examiner also should 
indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion or function.

Further, to the extent possible, the 
examiner is requested to proffer an 
opinion as to whether the skin disorder 
affects his ability to obtain and 
maintain substantially gainful 
employment.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case, containing 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court or additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


